First of all, I would like to 
offer my heartfelt congratulations to Mr. John Ashe for 
his election as President of the General Assembly at its 
sixty-eighth session. 

In one month’s time, it will have been 70 years 
since the Foreign Ministers of the four major Powers 
agreed to set up a universal organization dedicated to 
ensuring international peace and security. In Moscow, 
in 1943, high representatives of the United States, the 
Soviet Union, China and the United Kingdom took that 
decision in the very midst of the most devastating war in 
human history. They knew that maintaining peace and 
the creed of “war no more” required harmonious and 
concerted international cooperation. They knew that 
it required collaboration among the great Powers and 
respect for the principles of international law, as well as 
the building of infrastructure for peace. The declaration 
published back then rightly spoke of the need to act for 
justice among nations. That is important, because it is 
from injustice or from the sense of a lack of justice that 
many conflicts, both internal and international, have 
originated and continue to originate.

On the eve of that anniversary, it is worth examining 
to what extent the international community copes 
with threats to peace and with open-ended, prolonged 
disputes. The Organization and its States Members are 
right to be satisfied with the body of work produced 
since then to help maintain security and peace. The 



United Nations has proven to be an instrument that, 
since the Second World War, has made international 
relations more civilized in very many areas, not just 
in relations among countries but also within them. 
Understandably, the world is still far from ideal, but we 
should not lose heart. A better world is possible, and 
we should not lose sight of that. That is the real ideal 
outlined in the Charter of the United Nations, and it 
is a duty that belongs to all of us, the Members of the 
Organization.

The justified satisfaction with the progress made, 
which was ensured with the aid of the United Nations 
and enjoyed by the whole of humankind, cannot hide the 
weaknesses of the Organization and its ineffectiveness 
in situations it was set up to resolve. 

One such current situation is the civil war in Syria. 
That conflict has led to a large number of victims and 
has created a major humanitarian crisis. It is a threat 
to regional security and stability. In such situations, 
Members of the Organization are authorized to 
demand efficient action by the Security Council. That 
is a justified expectation of ours based on Article 24 
of the Charter. Regrettably, we must conclude that in 
the Syrian dispute, members of the Security Council 
have spoken out for individual sides in the war and 
supported them in various ways, rather than make the 
parties stop fighting and commit to peace talks. That 
has revealed the lack of capacity and efficiency of the 
decision-making mechanisms of the United Nations.

Thisis all the more reason not to procrastinate or 
wait for another anniversary as a pretext to return to our 
efforts to reform the Security Council in a way that would 
also bolster its authority, legitimacy, representativeness 
and effectiveness. We are talking about a more systemic 
solution that would not limit the Security Council 
but would go beyond the Council by reinforcing its 
representativeness. We are thinking today about the 
significance of the original principle of the right to veto 
of the Security Council’s permanent members, in the 
light not just of current or future challenges but also of 
the changes in the global international order, which are 
unfolding before our very eyes. It would be beneficial 
if the discussion about those issues could follow a 
formula similar to the one that proved successful prior 
to the sixtieth anniversary of the Organization, which 
brought about a rather ambitious reform agenda for the 
Organization, some of which found its way into the 
World Summit Outcome adopted by Member States in 
2005 (resolution 60/1). Poland was an active participant 
in that work and intends to continue its engagement for 
further necessary reforms.

The Syrian tragedy, including the use of chemical 
weapons, is symbolic of a broader phenomenon — the 
ignoring of international values, norms and obligations 
adopted by the Organization and the entire international 
community. After all, they should apply to everybody to 
the same degree, with no one set outside or above them. 
Too often, the immediate national interests of countries 
have the upper hand. That leads to tragic consequences 
in terms of human rights and humanitarian issues, 
including the principle of the responsibility to protect, 
for which we had such high hopes when it was adopted 
in 2005. 

Armed conflicts are an extreme manifestation of the 
mass violation of human rights. The tragic development 
of the situation in Syria, which has claimed more than 
100,000 victims by now, could have been prevented, 
especially if the Security Council had adopted the 
necessary decisions early enough. Therefore, the 
solution of the difficult, complex and interrelated 
problems of the Middle East entails a comprehensive, 
imaginative and impartial approach.



In a context where everyone is focused on security 
issues — including new, non-traditional ones, and 
where the dominant concerns are the economy. crisis 
mitigation, the fight for growth and competitiveness, 
competition for markets and land that could provide 
valuable raw materials for economic development — we 
cannot forget about human rights. Recently, many actors 
in the international arena have failed to care about 
them. But is it possible for us to ignore them, when, for 
instance, the violations are too close to genocide? 

Let me remind the Assembly that this year, on 
9 December, we will be celebrating the sixty-fifth 
anniversary of the adoption of the Convention on the 
Prevention and Punishment of the Crime of Genocide, 
which was, by the way, initiated and drafted by the 
Polish lawyer Raphael Lemkin. The message from his 
research and initiatives, which started in Warsaw in the 
early 1930s, is as follows: we must be alert and sensitive 
to the symptoms of future violations of human rights; it 
is our duty to respond to them and not just show moral 
outrage. 

As the effectiveness of the response depends on 
international cooperation, the United Nations is to be 



a centre for such international cooperation. The United 
Nations is the best, and often the only, such centre. We 
must not allow the instruments for the protection of 
human rights developed by the United Nations to be 
eroded. Their effectiveness will depend upon whether 
we remain united, and not just in name. It is necessary 
to establish a mechanism that would, in an objective and 
uncontroversial manner, force harmonious cooperation 
between the permanent members of the Security Council 
in the face of situations that fall under the principle of 
the responsibility to protect, in order to ensure that the 
prevention of such crimes and the effective response to 
them prevail over individual geopolitical interests.

The practice of exploiting children in armed 
conflicts is particularly saddening and causes a lot of 
outcry. The fact that many Governments tolerate such 
practices and that the Organization, despite existing 
conventions and protocols, is unable to do more in 
this area is unacceptable. Let me remind the Assembly 
that the Convention on the Rights of the Child was 
also developed on Poland’s initiative. For children, 
their safety, development and rights, it is the family 
that matters most. Looking at the family and its role 
in society makes us aware of how much the family 
means when it comes to respecting human rights. We 
are particularly sensitive to that in Poland.

What in many countries is a tangible but slight 
deficit in the exercise of economic and social rights, 
while in many others it is poverty and chronic 
underdevelopment. Poverty and underdevelopment are 
not just human rights issues and factors that undermine 
the dignity of the individual and entire social groups. 
They are also the reason that individuals and nations 
are unable to ensure survival on their own, or to fulfil 
their creative potential for their own benefit and that of 
humankind. That is why international efforts aimed at 
helping regions and countries that suffer poverty and are 
constantly underdeveloped are so important for them to 
be able to take the path of sustainable growth and stop 
being chronically dependent upon external assistance. 
First and foremost, however, that is necessary so that 
fundamental human rights are respected and local 
residents regain their sense of dignity in order for their 
inherent potential to serve the development and enrich 
the diversity of the human civilization.

Those objectives will be served by the climate 
negotiations that Poland is going to chair when the 
nineteenth session of the Conference of the Parties to 
the United Nations Framework Convention on Climate 
Change takes place in November. 

We know in Poland that just one single generation 
can be enough to make unbelievable progress. When 
communism fell in 1989, Poland was a poor country, 
economically ruined and badly indebted. It needed 
international aid, not in the form of non-repayable 
borrowing but debt relief and restructuring, technical 
and training assistance, access to markets of better 
developed countries and foreign investment. 

Coupled with the hard-working nature and 
entrepreneurial spirit of the Poles, that has all borne 
fruit in abundance. Since then, our gross domestic 
product has increased by approximately 400 per cent, 
while our emissions have dropped by more than 30 per 
cent, as compared with the baseline year. That attests 
to the fact that it is possible and realistic to achieve 
economic growth while curbing the growth of harmful 
emissions. 

Obviously, we are aware that there is no single 
formula for everyone and no single path to sustainable 
growth. There are different baseline circumstances, 
environments and cultural and geographical conditions. 
The Polish example, however, and that of other post-
Communist countries, should be considered in other 
regions of the globe. 

The same is true for the European development 
model of the European Union, which strives to 
combine democracy and human freedom, economic 
competitiveness, social justice and solidarity. It is 
not about being Eurocentric. It is an experience most 
appreciated by those who come to Europe from the 
furthest parts of the world and want to stay there. Do 
not be misled by the economic crisis in the European 
Union, which most countries in the Union are already 
beginning to overcome. The European development 
model remains universally attractive. 

Our experience also suggests that even the most 
generous foreign assistance will not replace efforts 
made internally by a country. It is frequently an 
indispensable precondition, yet is insufficient in 
itself. Internal efforts and factors — the freedom and 
empowerment of individuals, economic freedom and 
the stability of the State — always form the foundation. 

Good governance is another important aspect 
of successfully pursuing sustainable growth, as it 
combines democracy, self-government, human rights, 



competence, a lack of corruption and the primacy of 
the interest of the country as a whole over particular 
interests, whether they are political or economic. The 
entire notion of good governance is spelled out in a 
resolution of the Human Rights Commission initiated 
by Poland in the late 1990s. Only with good governance 
in place can international aid bring about desirable 
results in combating poverty and taking the route of 
sustainable growth.

Poland is an active participant in the international 
community, and not just through its bilateral relations 
and membership regional organizations such as the 
European Union, or supra-regional ones such as NATO 
and the Organization for Security and Cooperation in 
Europe. We are also trying to create a better international 
order by being active in the United Nations. Poland, an 
unflinching believer in the purposes and principles of 
the United Nations, is convinced that it is necessary 
to respect the treaties and commitments made by the 
Organization — by us — and supports institutions and 
programmes that facilitate their implementation. 

For years, one of the priorities of our policy has been 
the promotion of human rights and democracy. Poland 
currently holds the presidency of the Human Rights 
Council. The European Endowment for Democracy was 
established on Poland’s initiative as well. Our country’s 
share in development aid is growing, particularly 
within the European Union. Next November, Warsaw 
will host the climate summit, where we will preside 
over the most important development process, namely, 
that of climate-related negotiations.

Poland has always been active in efforts aimed 
at ensuring the non-proliferation of weapons of 
mass destruction, particularly chemical weapons. 
Drawing on our experience and rich relations with 
other countries, we wish to continue to contribute to 
reinforcing international peace and security. That is 
why we are seeking a seat on the Security Council for 
the period 2018-2019. We believe that as a member of 
the Security Council, we will be able to help achieve 
the purposes and principles of the United Nations, as 
well as represent the interests of Member States in line 
with the letter and spirit of the Charter of the United 
Nations.
